Judgment, Supreme Court (Dickens, J.), rendered April 7,1981, convicting defendant, after a jury trial, of kidnapping in the second degree, unlawful imprisonment in the first degree, and criminal possession in the fourth degree, and sentencing him to concurrent terms of from 6 to 12 years on the kidnapping count and from 2 to 4 years on the unlawful imprisonment charge and an unconditional charge on the weapons count. This appeal was held in abeyance and the matter was remanded for a hearing before the trial court so that the transcript could be settled (96 AD2d 476). The evidence presented at the hearing supports the trial court’s conclusion that its charge, as actually given to the jury, did not contain the errors found in the stenographic minutes but was a correct presentation of the law on those points. Since we find no merit to the other issues raised by defendant, we affirm his judgment of conviction. Concur — Murphy, P. J., Sandler, Sullivan and Ross, JJ.